Title: To George Washington from John Cochran, 1 August 1793
From: Cochran, John
To: Washington, George



Sir
N. York August 1st 1793

I have been again attacked with a Paralytick stroke, which has untill this period, rendered me incapable to discharge the duties of my office—I am now recovering very fast, and the public business is no longer suspended. A very close attention to business for the future, will however, probably, be inconsistent with a perfect reestablishment of my health, and prevent me from taking more exercise, and enjoying a mind more free from care—For these reasons, I wish to resign, provided the appointment of my son James to the office which I hold, would meet with your approbation—With respect to its emoluments, it is the same thing which of us hold it—The same benevolent motives therefore, which governed, in appointing me to the office, will I flatter my self, induce the appointment of my son James. I am with the greatest respect and gratitude, your obedent and Humble Se[rvan]t

John Cochran

